DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.
Applicant asserts that the stated combination would have rendered the prior art unsatisfactory for its intended purpose.  In particular, it asserts that a combination of Chung and Disch would result in a “bizarre scenario” of combining a conveyor system (of Disch) with a dishwasher with a single tub.  However, the rejection did not set forth a combination of Chung with any of the components of Disch.  Disch was cited to demonstrate that it was a known proposition to recover heat from not only wash water, but also drying air.  Disch was cited as evidence that combining the relevant heat recovery systems of Chung and Krische was a known concept with known benefits.
Applicant also states that the dishwasher of Chung does not necessarily include a drying phase, but Chung does teach a drying phase (para. 68) which is well-known and common among dishwasher of the type disclosed by Chung.
Applicant further asserts that the combination of Chung and Krische would also render the prior art unsatisfactory for its intended purpose.  Applicant states that the combination “would arrive at two fluidly separated fluid chambers that are both directly fluidly coupled to the tub and both use separate heat exchangers to heat the liquid in the separated fluid chambers.”  This statement appears to describe the present invention which has two fluidly separated fluid chambers 140 and 180 that are both fluidly coupled to the tub and both use separate heat exchangers (160 and the condenser in tank 180).  The present invention is understood to have a heat exchanger and tank to recover heat from waste water and a separate heat exchanger and tank to recover heat from waste drying air.  Note that the present specification states that the present invention’s system of removing moisture from hot air is “typically employed” in a “known way” (para. 36).  Krische provides evidence that such system was known (see para. 19).  Krische further teaches that the heat recovered from the hot air in the process of removing moisture is used to heat washing water (para. 55).
Applicant also states that there is no motivation in the prior art to modify Chung to have the water tank 7 of Krische.  As stated in the prior Office action, Disch teaches explicit motivation:  to optimize energy efficiency by recovering heat from both waste liquid and waste drying air.  Also Applicant states that the systems of Chung and Krische are redundant, they are not.  Chung’s system recovers heat from waste liquid, and Krische’s system recovers heat from waste drying air.  As stated above, Applicant is reminded that the rejection did not cite the use of any of the particular components of Disch.  Disch was cited to show an explicit motivation for the combination.
Applicant is advised that the present claimed invention is interpreted to be essentially the dishwasher of Chung modified to add the drying air heat recovery system of Krische.  It cannot be said that it is nonobvious to take a known dishwasher drying air heat recovery system (taught by Krische) and put it in a known dishwasher (taught by Chung), in particular since the prior art teaches clear motivation to do so.  Using fluid lines and diverter valves was (and is) very routine for their intended purposes.


Response to Amendments
Amendments to the claims overcome the rejection of claims 17-19, 22, 32, 34, and 35 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejection of claim 18 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 9-12, 17-19, 22, 27-32, 34, and 35 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
Claim Objections
Claim 36 is objected to because of the following informalities:  “either external discharge pipe” should be “either the external discharge pipe” (last line of claim).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19, 22, 32, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "an outlet".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which outlet is being referred to.  It is assumed to be “the outlet of the second water tank.”
Claim 10 states “an outlet fluidly connected to the sump.”  This phrase appears to require grammatical revision.  It is assumed to mean “the outlet of the second water tank is fluidly connected to the sump.”
Claims 37 and 38 state that the first inlet is fluidly coupled to “the fresh water.”  It is unclear how the inlet could be connected to water.  It is assumed to bean the inlet is coupled to “the external water supply.”
Remaining claims are rejected due to their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 37 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Two claims 37 and two claims 38 are recited.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of examination claims 37 are referred to as claims 37a and 37b, and claims 38 are referred to as claims 38a and 38b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 17, 19, 22, 30-32, and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110290284 by Chung et al. in view of U.S. Patent Application Publication 20110083699 by Rosenbauer, U.S. Patent Application Publication 20130305747 by Krische et al., and U.S. Patent Application Publication 20170143182 by Disch et al.  Claims are presented below in order of dependency.
As to claim 36, Chung teaches a dishwashing machine comprising a tub 4 (fig. 1); a sump 10; a drain pump 50; a water tank 62 to receive and store water from an external supply (via supply line 30, para. 45) and fluidly connected to the sump through a softener 40 (fig. 1); a heat exchanger 60c (fig. 2) in the water tank 62; an external discharge pipe 51, wherein the heat exchanger has an inlet 91 (fig. 2) connected to the drain pump 50 (para. 93) and an outlet 93 (fig. 2) fluidly connected to the tub (para. 49).
Chung does not explicitly teach that the water tank is connected to the sump through an on-off valve.  However, Chung teaches that the water is stored in the tank for future use (paras. 71 and 73).  One of ordinary skill in the art would have recognized as obvious that an on-off valve, or a functionally equivalent device, would be necessary to achieve the function of storing water in the tank, since the water would otherwise freely flow to the sump via gravity without a valve.
Chung does not teach a second water tank with an inlet and an outlet fluidly connected to the sump.  However, one of ordinary skill in the art would have recognized as obvious to have a second water tank.  Krische teaches a dishwasher with a drying assembly comprising a heat exchanging device that removes heat from air used in a drying process and transfers it to a cooling conduit 19, an evaporator 13, and then a condenser 11 in a water tank 7 to warm washing water prior to its use for washing (fig. 1, paras. 55-58).  Krische teaches that its configuration using heat from exhausted drying air results in less energy consumption for heating washing water (para. 14) and efficient condensation drying in which the drying temperature may be lowered while using a smaller heat pump than otherwise needed (para. 19).
Disch teaches a dishwasher and teaches that it is advantageous to optimize energy efficiency of the machine by recovering heat for a subsequent washing process from not only previously-used wash water, but also exhaust air from a drying process (para. 22).  It would therefore have been obvious to one of ordinary skill in the art to combine the system taught by Chung, which recovers heat from wash water to warm water for a subsequent washing process, with the system of Krische, which recovers heat from drying air to warm water for a subsequent washing process.  Disch teaches that it is also advantageous to first heat the water using recovered heat from washing water and then further heat the water using heat recovered from drying air (para. 23).  
When combining the systems of Chung and Krische, one of ordinary skill in the art would thus have had motivation to configure the dishwasher of Chung to retain the structure and function of its existing water tank 62 to heat fresh water while adding the second water tank of Krische to further heat the water using heat recovered from drying air.  Since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have adapted the drain pump of Chung to also transfer the water to an inlet of a second tank for heat transfer from exhaust air, since such configuration would have been within routine skill to adapt the tank taught by Krische into the dishwasher of Chung to retain the function and benefits of secondarily heating the water from drying air, as taught by Disch.  Additionally, using the drain pump of Chung to transfer water to the second tank would be commensurate with its teachings of using the drain pump to transfer water to its (first) tank (see para. 93).
Chung does not teach a first diverter valve with an inlet from the drain pump and an outlet, and a second diverter valve with an inlet from the first valve and outlets selectively directing water to either the first tank or the second tank, but it does teach valves 53 and 98 (fig. 9) downstream of the drain pump to selectively direct a flow of water from the drain pump to either the heat exchanger or external discharge pipe (paras. 93-96).  Although Chung teaches separate, individual valves to selectively direct water, one of ordinary skill in the art would have recognized as obvious to use a diverter valve in place of separate valves.  Rosenbauer teaches a dishwasher machine and teaches that a diverter valve may be used instead of individual valves for diverting water flow (para. 21).  One of ordinary skill in the art would have recognized as obvious to use diverter valves for their known and intended function of diverting water flow with a reasonable expectation of success.  Furthermore, it would have been obvious to selectively connect a second diverter valve to either of the first tank or the second tank since it was established that it would have been obvious to use the drain pump to transfer water to the second tank (see discussion above).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 10, since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have also adapted the drain pump of Chung to also transfer the water to an inlet of a second tank (see discussion above) and that an outlet of the second tank would be fluidly connected to the sump (note that Krische teaches that its tank outlet is fluidly connected to the sump, fig. 3).
As to claim 11, one of ordinary skill in the art would have recognized as obvious to arrange a second diverter valve to selectively fluidly connect to the inlet of the heat exchanger for the purposes of transferring fluid to the heat exchanger in the first tank for heat recovery, as discussed above.
As to claim 12, Krische teaches an on-off valve 14a at the outlet of the water tank 7 to selectively feed water to the sump (fig. 3).
As to claim 30, the water from the first water tank of Chung is capable of being used for a pre-wash or a final rinse.
As to claim 31, the water from the second tank of Krische is capable of being used during a main wash.
As to claim 37a, Chung teaches an outer case 2 (fig. 1) defining an interior with the tub 4 in the interior.
As to claim 37b, Chung teaches that the first tank includes a first inlet 30 (fig. 2) coupled to the external water supply and a separate second inlet 91 coupled to the heat exchanger 60c.  As discussed above, it would have been obvious to couple the heat exchanger inlet to a diverter valve.
As to claim 39, upon the obvious modification discussed above, the dishwasher would be capable of flowing water from the tank through the sump and tub during a wash cycle.
As to claim 40, upon the obvious modification discussed above, the dishwasher would be capable of operating as claimed.
As to claim 41, upon the obvious modification discussed above, the dishwasher would be capable of storing water in the tank prior to a pre-wash phase.

As to claim 17, Chung teaches a dishwashing machine comprising a tub 4 (fig. 1); a sump 10; a drain pump 50; a first water tank 62 connected to the sump through a softener 40 (fig. 1); and a heat exchanger 60c (fig. 2) in the first water tank 62, the heat exchanger having an inlet 91 (fig. 2) and an outlet 93 (fig. 2) fluidly connected to the tub (para. 49).
Chung does not explicitly teach that the water tank is connected to the sump through an on-off valve.  However, Chung teaches that the water is stored in the tank for future use (paras. 71 and 73).  One of ordinary skill in the art would have recognized as obvious that an on-off valve, or a functionally equivalent device, would be necessary to achieve the function of storing water in the tank, since the water would otherwise freely flow to the sump via gravity without a valve.
Chung does not teach a second water tank.  However, one of ordinary skill in the art would have recognized as obvious to have a second water tank.  Krische teaches a dishwasher with a drying assembly comprising a heat exchanging device that removes heat from air used in a drying process and transfers it to a cooling conduit 19, an evaporator 13, and then a condenser 11 in a water tank 7 with an inlet and an outlet to warm washing water prior to its use for washing (fig. 1, paras. 55-58).  Krische teaches that its configuration using heat from exhausted drying air results in less energy consumption for heating washing water (para. 14) and efficient condensation drying in which the drying temperature may be lowered while using a smaller heat pump than otherwise needed (para. 19).
Disch teaches a dishwasher and teaches that it is advantageous to optimize energy efficiency of the machine by recovering heat for a subsequent washing process from not only previously-used wash water, but also exhaust air from a drying process (para. 22).  It would therefore have been obvious to one of ordinary skill in the art to combine the system taught by Chung, which recovers heat from wash water to warm water for a subsequent washing process, with the system of Krische, which recovers heat from drying air to warm water for a subsequent washing process.  Disch teaches that it is also advantageous to first heat the water using recovered heat from washing water and then further heat the water using heat recovered from drying air (para. 23).  
When combining the systems of Chung and Krische, one of ordinary skill in the art would thus have had motivation to configure the dishwasher of Chung to retain the structure and function of its existing water tank 62 to heat fresh water while adding the second water tank of Krische to further heat the water using heat recovered from drying air.  Since Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, it follows that one of ordinary skill in the art would have adapted the drain pump of Chung to also transfer the water to an inlet of a second tank for heat transfer from exhaust air, since such configuration would have been within routine skill to adapt the tank taught by Krische into the dishwasher of Chung to retain the function and benefits of secondarily heating the water from drying air, as taught by Disch.  Additionally, using the drain pump of Chung to transfer water to the second tank would be commensurate with its teachings of using the drain pump to transfer water to its (first) tank (see para. 93).  Furthermore, Krische teaches an on-off valve 14a at the outlet of the closed-loop water tank 7 that connects the tank to the sump (fig. 3), and it would have been obvious to retain its on-off valve to connect the second tank to the sump for its purpose taught by Krische.
Chung teaches that the water from its tank 62 is discharged into the tub or sump and that its drain pump transfers the water for heat exchange, but it does not teach diverter valves, and therefore the dishwasher of Chung modified to have the second tank of Krische would not teach the use of a series of diverter valves to transfer water between the sump, the tanks, and the external discharge pipe.  Chung teaches valves 53 and 98 (fig. 9) downstream of the drain pump to selectively direct a flow of water from the drain pump to either the heat exchanger or external discharge pipe (paras. 93-96).  Although Chung teaches separate, individual valves to selectively direct water, one of ordinary skill in the art would have recognized as obvious to use a series of diverter valves in place of separate valves.  Rosenbauer teaches a dishwasher machine and teaches that a diverter valve may be used instead of individual valves for diverting water flow (para. 21).  One of ordinary skill in the art would have recognized as obvious to use diverter valves for their known and intended function of diverting water flow with a reasonable expectation of success.  One of ordinary skill in the art would have obviously tried a configuration with a second diverter valve in series with a first diverter valve with a reasonable expectation of success.  Furthermore, it would have been obvious to connect the inlet of the second tank to only the second diverter valve (and hence the drain pump) since it was established that it would have been obvious to use the drain pump to transfer water to the second tank (see discussion above).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 19, Krische teaches a condenser 11 in the tank 7.
As to claim 22, Krische teaches an on-off valve 14a at the outlet of the closed-loop water tank 7 that connects the tank to the sump (fig. 3).
As to claim 32, the first tank of Chung can hold a predefined amount of fresh water from an external water supply.
As to claim 34, the water from the first water tank of Chung is capable of being used for a pre-wash or a final rinse.
As to claim 35, the water from the second tank of Krische is capable of being used during a main wash.
As to claim 38a, Chung teaches an outer case 2 (fig. 1) defining an interior with the tub 4 in the interior.
As to claim 38b, Chung teaches that the first tank includes a first inlet 30 (fig. 2) coupled to the external water supply and a separate second inlet 91 coupled to the heat exchanger 60c.  As discussed above, it would have been obvious to couple the heat exchanger inlet to a diverter valve.
As to claim 42, upon the obvious modification discussed above, the dishwasher would be capable of operating as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711